IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-11131
                       USDC No. 3:95-CV-2528-G



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

IGNACIO RIOJAS NIETO, JR.,

                                          Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                       - - - - - - - - - -
                          July 11, 1996

Before JONES, EMILIO M. GARZA and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ignacio Nieto, #44072-079, seeks to appeal the district

court's denial of his motion to vacate, 28 U.S.C. § 2255.    His

contention that the district court lacked jurisdiction, based on

18 U.S.C. § 13, the Assimilative Crimes Act, is frivolous.       See

United States v. Brown, 608 F.2d 551 (5th Cir. 1979).    Therefore

leave to appeal in forma pauperis (IFP) is DENIED and the appeal

is DISMISSED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-11131
                              - 2 -

     We caution Nieto that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Nieto is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     IFP DENIED; APPEAL DISMISSED; WARNING ISSUED.